            Case 20-12904-SMG        Doc 17     Filed 04/20/20     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


In re:                                               Case No.: 20-12904-SMG

                                                     Chapter 7
ASHLEY JANIENE OJEDA
XXX-XX-8238

DEBTOR.
____________________________/

         DEBTOR’S EXPEDITED MOTION FOR TURNOVER OF EXEMPT FUNDS

         COMES NOW, the Debtor, Ashley Janiene Ojeda, by and through the undersigned

counsel and files this Expedited Motion for Turnover of Exempt Funds (“Motion”) and as

grounds therefore state:

1.       This case was filed March 2, 2020 under Chapter 7 of the Bankruptcy Code.

2.       Chad S. Pavia was appointed as Chapter 7 Trustee (the “Trustee”).

3.       Prior to the filing of the case Ford Motor Credit Company LLC (“Ford”) obtained a

Judgment in the County Court in and for Palm Beach County Florida, Case Number

502019CC001487XXXXMB.

4.       On February 28, 2020 Ford, pursuant to a Writ of Garnishment, garnished $7,990.96 of

the Debtor’s funds at Wells Fargo Bank, N.A (“Wells Fargo”).

5.       On her bankruptcy petition, the Debtor claimed the funds in her Wells Fargo account

using the following State of Florida Exemptions:

                a. $888.98            §222.16 (Wages of Head of Household)
                b. $2, 529.02         §222.25(3) (Earned Income Credit)
                c. $4,000.00          §222.25(4) (Wild Card)
                d. $572.98            Fla Constitution art X, § 4(a)(2)




                                                1
           Case 20-12904-SMG          Doc 17     Filed 04/20/20      Page 2 of 2


6.     On March 30, 2020 Ford filed a Notice of Voluntary Dismissal of Writ of Garnishment.

7.     Wells Fargo rather than make the funds available to the Debtor, sent the released funds

by check to the Trustee.

8.     The Trustee is holding the check and is unable to release the funds until 30 days after the

341 meeting in concluded.

9.     Due the COVID-19 virus, the 341 was rescheduled from April 20, 2020 to May 13, 2020.

10.    The Debtor is a single mother with 2 children. Her salary has been reduced more than

50% due to the virus. If Wells Fargo had released the hold on her bank account rather than send

the funds to the Trustee, The Debtor would had use of the exempt funds for living expenses.

11.    The Debtor is aware the even if the funds are released to her, the Trustee and her

creditors retain the right to object to her claim of exemptions and she may have to return any

non-exempt funds to the Trustee.

       WHEREFORE, the Debtor respectfully request that the court will grant an order turnover

the Wells Fargo funds currently held by the Trustee and any further relief as is just and equitable.



       Respectfully submitted this April 20, 2020.

                                              SEGAUL LAW FIRM
                                              300 S. Pine Island Road, Suite 304
                                              Plantation, FL 33324
                                              T: 954.424.3600 F: 954.374.7298
                                              Email: John@Segaul.com


                                      BY:     /s/ John D. Segaul
                                              John D. Segaul, Esq.
                                              FL Bar No. 907405




                                                 2
